10-4412-ag
Seadinovski v. Holder
                                                                                BIA
                                                                        A079 329 253
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 4th day of January, two thousand twelve.

PRESENT:
         JON O. NEWMAN,
         ROBERT A. KATZMANN,
         DENNY CHIN,
             Circuit Judges.
_________________________________________

DEMIR SEADINOVSKI,
         Petitioner,

                    v.                                    10-4412-ag
                                                          NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_________________________________________

FOR PETITIONER:                  Andrew P. Johnson, New York, New York.

FOR RESPONDENT:                  Tony West, Assistant Attorney General;
                                 Blair T. O’Connor, Assistant Director;
                                 Roseanne M. Perry, Trial Attorney,
                                 Office of Immigration Litigation,
                                 United States Department of Justice,
                                 Washington, D.C.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

      Petitioner Demir Seadinvoski, a native of Yugoslavia and

a citizen of Macedonia, seeks review of the October 26, 2010,

decision of the BIA denying his motion to reopen.               In re Demir

Seadinovski, No. A079 329 253 (B.I.A. Oct. 26, 2010).                      We

assume the parties’ familiarity with the underlying facts and

procedural history of the case.

      The BIA’s denial of Seadinovski’s motion to reopen was

not an abuse of discretion.           See Kaur v. BIA, 413 F.3d 232,

233 (2d Cir. 2005) (per curiam).             In denying reopening, the

BIA   noted    that    Seadinovski     failed     to   submit    an   asylum

application     with   his   motion    as    required    under    8   C.F.R.

§ 1003.2(c)(3)(ii).       Because Seadinovski fails to challenge

this dispositive finding of the BIA, he has abandoned the

issue.    See LNC Invs., Inc. v. Nat’l Westminster Bank, N.J.,

308 F.3d 169, 176 n.8 (2d Cir. 2002) (“While we no doubt have

the power to address an argument despite its abandonment on

appeal,   we    ordinarily    will     not   do   so    ‘unless    manifest

injustice     otherwise   would   result.’”       (quoting      Anderson   v.

                                  -2-
Branen, 27 F.3d 29, 30 (2d Cir. 1994))).             Here, no “manifest

injustice” results from the denial of Seadinovski’s petition,

as the relevant regulation provides that “[a] motion to reopen

proceedings for the purpose of submitting an application for

relief must be accompanied by the appropriate application for

relief    and     all     supporting     documentation.”        8    C.F.R.

§ 1003.2(c)(1).         As the plain language of the regulation

provides, failure to comply with the requirement is a ground

for denial of the motion.              See Zhen Nan Lin v. Dep’t of

Justice, 459 F.3d 255, 262 (2d Cir. 2006); see also Lin Xing

Jiang v. Holder, 639 F.3d 751, 757 (7th Cir. 2011) (holding

that it was within the discretion of the BIA to deny a motion

to   reopen     because    it   was    not   accompanied   by   an   asylum

application). Because no manifest injustice results, and this

finding is a dispositive basis for the denial of the motion to

reopen, we deny the petition for review.              See Steevenez v.

Gonzales,476 F.3d 114, 118 (2d Cir. 2007)(denying petition for

review because petitioner failed to challenge dispositive

ground for relief).

     For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,


                                      -3-
and any pending motion for a stay of removal in this petition

is DISMISSED as moot. Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                             -4-